Title: John Adams to Richard Cranch, 18 September 1774
From: Adams, John
To: Cranch, Richard


     
      My dear Brother
      Phyladelphia Septr. 18. 1774
     
     I thank you most kindly for your obliging Letter. And beg the Continuance of your Correspondence. Every Line from Boston is a Cordial, and of great Use to us in our Business.
     It is a grief to my Heart that I cannot write to my Friends so often and particularly as I wish.
     But Politicks I cant write, in Honour. I send the Votes of Yesterday, which are ordered to be printed, and this is the only Thing which we are yet at Liberty to mention even to the People out of Doors here.—The Congress will support Boston and the Massachusetts or Perish with them. But they earnestly wish that Blood may be spared if possible, and all Ruptures with the Troops avoided. Break open my Letters to my Wife, and then send them as soon as possible.
     
      Adieu.
      John Adams
     
     
      In the margin: My Love to sister, the Children and every Body.
     
    